Citation Nr: 0430434	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  96-05 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.  

2.  Entitlement to service connection for traumatic arthritis 
of the spine.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

4.  Entitlement to service connection for headaches due to 
trauma. 

5.  Entitlement to a disability rating greater than 30 
percent for pilonidal sinus.  

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from May 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1995, April 1998, October 
1999, and March 2003 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The case returns to the Board following remands to the RO in 
January 1998 and November 2000.  

The veteran testified before the undersigned at a Travel 
Board hearing in June 2004.  A transcript of that hearing has 
been associated with the claims folder.  

The Board notes that the veteran also perfected appeals of 
the RO's October 1995 denial of an increased disability 
rating for coccydynia and its March 2003 denial of service 
connection for post-traumatic stress disorder, bipolar 
disorder, and other nervous disorder possibly associated with 
multiple physical complaints.  During the June 2004 Travel 
Board hearing, the veteran withdrew his appeal concerning 
each of these four issues.  See 38 C.F.R. § 20.204 (2003).  
Therefore, these issues are not currently before the Board.   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of a right hip disorder in service 
or for many years thereafter, and no competent evidence of a 
nexus between any current right hip disorder the veteran may 
have and his period of active duty service or any service-
connected disability.     

3.  There is no competent evidence of a diagnosis of 
traumatic arthritis of the spine and no competent evidence of 
a nexus between any spinal disorder and the veteran's period 
of active duty service or any service-connected disability.    

4.  There is no competent evidence of a nexus between the any 
current diagnosis of COPD the veteran may have and his period 
of active duty service, to include any exposure to asbestos 
therein.

5.  There is no evidence of a chronic headache disorder in 
service or for many years thereafter, and no competent and 
probative evidence of a nexus between any current headaches 
and the veteran's period of active duty service, to include 
any trauma therein.  

6.  Manifestations of the veteran's service-connected 
pilonidal sinus include constant slight drainage requiring 
the use of an absorbent pad and some tenderness, with several 
flare-ups over the course of a year with increased drainage 
and tenderness and some itching and redness of the 
surrounding skin.

7.  The veteran has the following service-connected 
disabilities: pilonidal sinus, rated as 30 percent disabling; 
dysthymia secondary to service-connected coccydynia, rated as 
30 percent disabling; and coccydynia, rated as 10 percent 
disabling.  The combined service-connected disability rating 
is 60 percent.  

8.  The veteran's service-connected disabilities preclude him 
from securing or following a substantially gainful 
occupation.    


CONCLUSIONS OF LAW

1.  Service connection for a right hip disorder is not 
established.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).   

2.  Service connection for traumatic arthritis of the spine 
is not established. 
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2004).

3.  Service connection for COPD is not established.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

4.  Service connection for headaches due to trauma is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004). 

5.  The criteria for a disability rating greater than 30 
percent for pilonidal sinus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 
4.21, 4.114, Diagnostic Code 7332, 4.118, Diagnostic Codes 
7801-7806 and 7819 (2004); 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7806 and 7819 (2002).  

6.  Entitlement to TDIU is established.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2004).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of letters dated in February 2003, the RO 
advised the veteran of the evidence needed to substantiate 
his claims and explained which portion of evidence needed to 
substantiate the claim, if any, the veteran has the 
responsibility to provide, and which portion of the evidence, 
if any, VA is obligated to obtain or will attempt to obtain 
on the veteran's behalf.  In addition, the March 2003 
supplemental statement of the case and the July 2003 
statement of the case include the text of the regulation that 
implements the VCAA notice and assistance requirements.  The 
Board finds that the RO has provided the veteran with all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO issued VCAA notice in 
February 2003, prior to the March 2003 rating decision on 
appeal, such that there is no conflict with Pelegrini.  The 
three other rating decisions on appeal were issued prior to 
the enactment of the VCAA, such that providing notice of VCAA 
requirements prior to the initial determination was 
impossible.  In any event, as the Board has already 
determined that the veteran has received all required VCAA 
notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 
38 U.S.C.A. 
§ 7261(b) ("Court shall take due account of the rule of 
prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an error or 
defect in a Board decision that does not affect the merits of 
the issue or substantive rights of the appellant will be 
considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
21. 

In this case, although the VCAA notice letters to the veteran 
do not specifically contain this request, the Board finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  The letters 
specifically identified certain evidence that the RO would 
secure.  They also asked the veteran to identify any other 
private, VA, or military medical treatment, as well as any 
other information or evidence he wanted the RO to secure.  In 
addition, the letters ask the veteran to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.  See 
Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, VA medical records, 
records from the Social Security Administration, records from 
the veteran's vocational rehabilitation program, and several 
relevant medical examinations.  Although the veteran has 
submitted some private treatment records, he has indicated 
that all current treatment is from VA; he has not authorized 
the release of additional private evidence.  As there is no 
indication or allegation of additional relevant evidence that 
remains outstanding, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.    

The Board is also satisfied as to compliance with its 
instructions from the previous Board remands.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 C.F.R. 
§ 3.307(a)(3); see 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).   

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The Board will first address the veteran's orthopedic service 
connection claims.  He seeks service connection for a right 
hip disorder and traumatic arthritis of the spine, alleging 
that each was directly incurred during an in-service injury 
or is secondary to the service-connected coccydynia.  
Initially, the record discloses no evidence of spinal 
arthritis for many years after the veteran's separation from 
service, such that a presumption of in-service incurrence is 
not for application.  38 C.F.R. § 3.307(a)(3).  More 
importantly, the Board finds that there is no current 
diagnosis of traumatic arthritis of the spine.  Service 
connection may not be established of there is no current 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The Board acknowledges that the 
record does show a diagnosis of degenerative changes in the 
lumbar spine.  However, there is no evidence that competent 
medical personnel have ever attributed those changes to 
trauma.  Moreover, the Board finds no competent evidence of a 
nexus between the spinal arthritis shown and the veteran's 
period of service or any service-connected disability.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000). 

With respect to the right hip, service medical records are 
negative for any evidence of right hip complaint, diagnosis, 
or treatment.  There is no post-service evidence of right hip 
symptoms or complaints until many years after service.  
38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.  In fact, the record 
is unclear as to whether there is a current diagnosis of a 
disorder.  For example, the examiner from the October 1999 VA 
neurology examination states that the veteran's right hip 
pain, as well as the low back pain, was related to the 
coccydynia.  He identified no discrete hip disorder.  
Similarly, the October 2002 VA orthopedic examiner 
essentially indicated that the veteran's low back symptoms 
caused the hip pain.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  The Board notes that the 
October 1999 VA orthopedic examiner provides possible 
diagnoses of greater trochanteric bursitis or tear of the hip 
abductors.  Assuming this statement provides sufficient 
evidence of a current disability, the examiner does not 
relate the hip diagnoses to service or any service-connected 
disability.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).  

The veteran also seeks service connection for COPD, to 
include as due to exposure to asbestos in service.  There is 
no evidence of any respiratory disorder in service or for 
many years thereafter, such that service connection is not in 
order based on chronicity in service or continuity of 
symptomatology after service.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. at 494-97.  The veteran was 
afforded a VA respiratory examination in September 2002.  The 
VA examiner concluded that the veteran probably had a mild 
component of COPD.  The Board notes that the examiner did 
question the diagnosis, explaining that the results of VA 
outpatient pulmonary functions tests performed in August 
2001, which were suggestive of COPD, were uninterpretable 
based on the veteran's performance during and premature 
cessation of the tests.  In any event, to the extent the 
record does support a diagnosis of COPD, there is no 
competent evidence of a nexus between that disorder and the 
veteran's period of service.  Specifically, the VA examiner 
related that diagnosis to the veteran's 20-year history of 
cigarette smoking.  There is no contrary opinion of record.  
The Board observes that the veteran did not file a claim for 
COPD until November 2002, such that any claim that the COPD 
is related to tobacco use in service is precluded.  See 
38 U.S.C.A. § 1103 (West 2002).  In addition, despite the 
veteran's allegations of in-service exposure to asbestos, 
there is absolutely no evidence that he is currently 
diagnosed as having any asbestos-related disability.       

Finally, the veteran seeks service connection for headaches 
due to trauma.  The Board notes that the RO's March 2003 
rating decision states that service connection for headaches 
was previously denied in its October 1999 rating action when 
it denied service connection for a neurological disorder.  In 
such instances, new and material evidence would be required 
to reopen the claim.  See 38 C.F.R. § 3.156(a).  However, 
review of the October 1999 rating decision finds no 
discussion or mention of headaches in that denial.  
Therefore, the Board finds no prior final denial on this 
issue and will proceed to evaluate the appeal on the merits.  

The veteran alleges that he has headaches as a result of 
trauma, specifically the in-service fall that resulted in his 
service-connected coccydynia and pilonidal sinus.  Service 
medical records show that, at the time of the injury in 
January 1977, the veteran denied head trauma or any loss of 
consciousness.  After the incident, there is a single 
complaint of headache in April 1977.  After service, there is 
no allegation or record of complaint or treatment for 
headache until 1990, many years after service.  Therefore, 
there is no support for establishing service connection for 
headaches based on chronicity in service or continuity of 
symptomatology after service.  38 C.F.R. § 3.303(b); Savage, 
10 Vet. App. at 494-97.  

The Board acknowledges that there is a favorable medical 
opinion on this issue.  The veteran was afforded a VA 
neurology examination in September 2002.  The examiner 
concluded, both following physical examination in September 
and following review of a magnetic resonance imaging (MRI) 
scan of the brain from October 2002, that it was as likely as 
not that the veteran's headaches were due to trauma.  The 
Board finds this opinion has little probative value.  During 
the examination, the veteran stated that, in the in-service 
fall, he hit his head and lost consciousness.  Although the 
examiner stated that she reviewed the claims folder, there is 
no mention that service medical records directly refute the 
veteran's reported history; the opinion is ostensibly based 
solely on the veteran's report.  A medical opinion that 
relies on history as related by the veteran is no more 
probative than the facts alleged by the veteran.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  A medical opinion based 
on an inaccurate factual premise has no probative value.  
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).  In this case, the facts 
alleged by the veteran are not supported by the record.  
Therefore, the medical opinion that relies on those facts has 
no probative value.  There is no other competent, probative 
evidence of record that establishes a nexus between the 
veteran's headaches and his period of service.  

The Board acknowledges that for each disorder at issue here, 
the veteran has expressed his personal opinion and belief 
that the disorder is somehow related to his military service.  
However, there is no evidence to suggest that the veteran is 
trained or educated in medicine or other discipline that 
would render him competent to offer an opinion on medical 
matters.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  Accordingly, the Board finds that the preponderance 
of the evidence is against service connection for a right hip 
disorder, traumatic arthritis of the spine, COPD, and 
headaches.  38 U.S.C.A. § 5107(b).    


Increased Disability Rating

Factual Background

The RO granted service connection for pilonidal sinus in a 
March 1990 rating decision.  At that time, it assigned a 
noncompensable (zero percent) rating.  The veteran appealed 
the October 1995 rating decision in which the RO continued 
the noncompensable rating.  In an April 1998 rating decision, 
the RO increased the evaluation to 30 percent effective from 
the date of the July 1995 claim for an increase.   

The VA dermatology examination conducted in August 1995 
reflected complaints of severe pain in the coccygeal area and 
a discharge from the sinus.  Objectively, examination 
revealed a small sinus tract at the superior pole of the 
gluteal cleft that was tender to palpation.  There was no 
surrounding erythema or current discharge.

The veteran described the same subjective complaints during 
the March 1998 VA dermatology examination, adding a complaint 
of pruritis of the overlying skin.  On examination, there was 
a three-centimeter by four-centimeter plaque with a central 
sinus formation that was tender to palpation.  There was 
exfoliation surrounding the erythematous plaque as well as 
within the sinus.  A gauze dressing over the sinus contained 
a brown serosnaguinous discharge.  

The report of the September 2002 VA dermatology examination 
reveals that the veteran reported having a small amount of 
drainage daily from the sinus; he used a small pad to absorb 
it.  The area was somewhat tender.  Eight or nine times a 
year, the veteran experienced flare-ups, during which there 
was increased drainage and tenderness, and redness, scaling, 
and itching of the skin around the cyst.  He used topical 
treatments for these symptoms.  Examination revealed a small 
sinus, only a few millimeters in width, with very slight 
surrounding erythema and minimal drainage.  The area was 
tender to palpation.  There was no swelling or fluctuants, 
and no scaling, ulceration, or crusting.  The examiner stated 
that the pilonidal sinus did not significantly interfere with 
the veteran's ability to be employed.   

VA outpatient treatment records reflected intermittent 
evaluation of the pilonidal sinus and prescriptions for 
topical medications and gauze pads.  He received surgical 
treatment in August 1997 for perirectal abscess.    

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's pilondial sinus is currently evaluated as 30 
percent disabling by analogy to Diagnostic Code (Code) 7819.  
During the pendency of the veteran's appeal, VA promulgated 
new regulations concerning the evaluation of skin 
disabilities effective August 30, 2002.  See 67 Fed. Reg. 
49,590 (July 31, 2002) (to be codified at 38 C.F.R. pt. 4).  
If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, prior to 
August 30, 2002, the Board may apply only the previous 
version of the rating criteria.  As of August 30, 2002, the 
Board must apply whichever version of the rating criteria is 
more favorable to the veteran.

The Board notes that, in its March 2003 supplemental 
statement of the case, the RO considered the new version of 
the regulations in determining that no increase was 
warranted.  Accordingly, the Board may similarly consider 
each version of the regulations without determining whether 
the veteran will be prejudiced thereby.  Bernard, 4 Vet. 
App. at 392-94.    

Under the previous version of the rating schedule, Code 7819, 
benign new growths of the skin, provides for evaluation of 
disability as scars, disfigurement, etc.  In addition, notes 
indicate that, unless otherwise provided, Codes 7807 through 
7819 are rated as for eczema, dependent upon location, 
extent, and repugnant or otherwise disabling character of 
manifestations.  38 C.F.R. § 4.118, Code 7819 (2002).  Code 
7806, eczema, provides for a 30 percent disability rating 
when there is eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  A maximum 
schedular evaluation of 50 percent is awarded for eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or the disability is exceptionally 
repugnant.  38 C.F.R. § 4.118, Code 7806 (2002).  

Under the amended version of the rating schedule, Code 7819, 
benign skin neoplasms, provides for rating the disability as 
disfigurement of the head, face, or neck (Code 7800), scars 
(Codes 7801, 7802, 7803, 7804, or 7805), or impairment of 
function.  38 C.F.R. § 4.118 (2004).  

The disability in question does not involve the head, face, 
or neck, so Code 7800 is not for application.  In addition, 
for Codes 7801 through 7804, the maximum available rating is 
10 percent, which is lower than the currently assigned 
evaluation.  Finally, although no maximum rating is provided 
for Code 7805, there is no indication that the pilonidal 
sinus has resulted in any limitation of function of the 
affected part.  Thus, the Board finds that application of any 
of these diagnostic codes, under either version of the rating 
schedule, is not in order.  

The Board emphasizes that the amended Code 7819 does not 
allow for rating the disability by analogy to eczema under 
Code 7806 as amended.  Therefore, the Board will continue to 
rate the disability under the previous version of Code 7806.   

However, the Board will also consider another potentially 
analogous diagnostic code, Code 7335, fistula in ano.  
38 C.F.R. § 4.114.  This Code states that the disability will 
be rated as for impairment of sphincter control, Code 7332.  
Under Code 7332, a 30 percent rating is assigned for 
occasional involuntary bowel movements, necessitating wearing 
of pad.  A 60 percent rating is in order when the disability 
involves extensive leakage and fairly frequent involuntary 
bowel movements.  

Considering the evidence of record, the Board finds that the 
overall disability picture does not more closely approximate 
the criteria for a rating greater than 30 percent under 
either Code 7806 or Code 7332.  38 C.F.R. § 4.7.  The 
evidence reflects the presence of the pilonidal sinus with 
constant slight drainage, requiring the use of an absorbent 
pad, and some tenderness, with several flare-ups over the 
course of a year with increased drainage and tenderness and 
some itching and redness of the surrounding skin.  The Board 
does not find disability analogous to eczema with ulceration 
or extensive exfoliation or crusting, or systemic or nervous 
manifestations, to warrant a 50 percent rating under Code 
7806, or disability analogous to extensive fecal leakage and 
fairly frequent involuntary bowel movements to warrant a 60 
percent rating under Code 7332.  In addition, there is no 
evidence of frequent hospitalization or marked interference 
with employment associated with the disability that would 
move the Board to refer the case for consideration of an 
extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).  
Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 30 
percent for pilonidal sinus.  38 C.F.R. § 4.3.  


Entitlement to TDIU

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for 
any disability or combination of disabilities for which 
rating schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).  

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(a).  In such an instance, if there is only 
one such disability, it must be rated at 60 percent or more; 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  For the above purpose of 
one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: 
(1) disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as 
a prisoner of war. Id.

Review of the claims folder reveals that the veteran has the 
following service-connected disabilities: pilonidal sinus, 
rated as 30 percent disabling; dysthymia secondary to 
service-connected coccydynia, rated as 30 percent disabling; 
and coccydynia, rated as 10 percent disabling.  The combined 
service-connected disability rating is 60 percent.  The Board 
emphasizes that these disabilities all arise from the same 
in-service injury.  Therefore, they are considered a single 
disability, which is rated as 60 percent disabling. Id.  
Accordingly, the veteran satisfies the percentage criteria 
for an award of TDIU.  Moreover, the Board finds that these 
service-connected disabilities preclude the veteran from 
securing or following a substantially gainful occupation. Id.  
Specifically, the record shows that the Social Security 
Administration has determined that the veteran is disabled.  
His primary diagnosis is an affective (mood) disorder, as 
stated in the April 2003 disability determination.  The 
veteran is service-connected for dysthymia, a mood disorder.  
The record otherwise supports a finding of significant 
difficulty securing and maintaining employment.  Accordingly, 
resolving doubt in the veteran's favor, the Board finds 
sufficient basis to conclude that the criteria for 
establishing entitlement to TDIU are met.  38 C.F.R. § 4.3.  
The appeal, to this extent,  is granted.  




ORDER

Service connection for a right hip disorder is denied.  

Service connection for traumatic arthritis of the spine is 
denied. 

Service connection for COPD is denied.

Service connection for headaches due to trauma is denied. 

A disability rating greater than 30 percent for pilonidal 
sinus is denied.   

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to TDIU is granted.  




	                     
______________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



